DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-11, 13-17, 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “analyzing the detected vertical components of the electric fields taken on at least two different points in time using machine learning to predict a rate of movement of the waterfront within the reservoir, wherein the machine learning comprises a deep learning system; generating a separate reservoir model for each point in time with a reservoir simulator; converting the separate reservoir models into respective resistivity models; generating simulated electromagnetic (EM) responses to a simulated waterfront contained within the resistivity models through EM data modeling; forming EM data hypercubes with the simulated EM responses for each point in time; and applying the deep learning system to the separate resistivity models and the EM data hypercubes, which form a machine learning knowledge-base” in combination with all the limitations of claim 1. 
Regarding claim 9, prior art does not disclose or suggest: “a machine learning data analysis system operable to detect patterns within the measured vertical electric fields and predict movement of the waterfront within the reservoir comprises a deep learning system operable to receive: the measured vertical electric field measurements taken at different points in time, the vertical electric field measurements arranged in an EM data hypercube for point 
Regarding claim 16, prior art does not disclose or suggest: “a machine learning data analysis system operable to detect patterns within the measured vertical electric fields and predict movement of the waterfront within the reservoir comprises a deep learning system operable to receive: the measured vertical electric field measurements taken at different points in time, the vertical electric field measurements arranged in an EM data hypercube for point in time, and a reservoir model for each point in time, and wherein the machine learning data analysis system is operable to predict movement of the waterfront in the reservoir based on predicted patterns using regressions between the reservoir models and the EM data hypercubes; and an alarm and control system operable to signal an alarm when a position of the waterfront is predicted to be a predetermined distance from the well” in combination with all the limitations of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.P/Examiner, Art Unit 2868    

1/29/2021